[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                     DEC 20, 2010
                                       No. 10-12917                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                             D.C. Docket No. 5:07-cr-00004-RS-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

MARTIN B. MOORE,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                     (December 20, 2010)

Before BLACK, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Michael Ufferman, appointed counsel for Martin Brandon Moore in

Moore’s third direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396 (1967). Our independent review of the record of

Moore’s resentencing on Count II reveals that counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Moore’s sentence is AFFIRMED. Moore’s motion to appoint

new counsel is DENIED as moot.




                                          2